Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-21 are pending. Claims 1, 9, and 14 are the independent claims. Claims 1, 14, and 19 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/08/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/08/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-8 and 14-21 under 35 U.S.C. § 112 (a), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-8 and 14-21 under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections of claims 1-8 and 14-21 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive with the exception of claim 2. It is the Office’s position that claim 2 still contains an antecedent basis issue pointed out in the previous two actions. Therefore the previously presented claim rejections of claims 1-8 and 14-21 under 35 U.S.C. § 112 (b) have been withdrawn, but the rejection of claim 2 under 35 U.S.C. § 112 (b) remains.
With respect to the claim rejections of claims 1-16, 18, and 21 under 35 U.S.C. § 102 and claims 17 and 19-20 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered.  
Applicant argues that Decia does not disclose the limitations of claim 1 and that “nothing in Decia discusses limiting the administrator role to a single user nor does conferring the administrator role 
“In the present example hierarchy 200, the administrator 205 has a greater number of permissions than any other roles. As an example, an owner of the vehicle 100 may be associated with the administrator 205 role. An entity such as a vehicle dealer or a government agency may, when a vehicle 100 is sold and/or put into service, associate an entity or a person, e.g., an owner, with the administrator 205 role. For example, the entity may maintain electronic data, e.g., an electronic vehicle title document, on the server 165 which indicates the identity of the administrator 205 of the vehicle 100. The entity may provide to be stored in the computer 110 memory information for the administrator 205 to be authenticated via the HMI 145 in a known manner, e.g., by recording authentication information for biometric authentication, by providing an administrator under name and password, etc. Alternatively, an entity like a car sharing facility or an original equipment manufacturer (OEM) may be associated with the administrator 205 role, e.g., when a car is leased or rented.”
The car sharing facility or original equipment manufacturer being associated with the administrator role that the applicant points to is an alternative to the first example, in which only “a person, e.g., an owner” is associated with the administrator role. The vehicle only has one owner, a singular person, who is the administrator, and thus has sole authority of certain aspects of the vehicle’s operation in which no other actors may have similar authority. Table 1 states three functions that only the administrator has the authority to control. Simply because Decia offers alternative examples where multiple users may be an administrator does not negate that Decia states an embodiment in which the administrator is a single person. Additionally, Decia allowing other subordinate roles to be assumed by multiple users does not negate that the administrator can only be occupied by a single user. Therefore 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a current actor” in line 11. As pointed out in the previous two office actions, it is unclear as to the antecedent basis being established here. The term “a current actor” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Decia et al. (US 2019/0210560 A1) in view of Chan et al. (US 2016/0264131 A1).
Regarding claim 1, Decia discloses an autonomous vehicle (Decia ¶6-7, 10-11, 15-16) comprising: one or more processors (Decia ¶7-16, 53); a network interface (Decia ¶12-14); and a memory storing instructions executable by the one or more processors (Decia ¶7-16, 53-54), wherein the instructions, when executed, cause the autonomous vehicle to: store a first state identifying a computing device of the autonomous vehicle as having authority to provide guidance to a component of the autonomous vehicle (Decia ¶6, 10, 15-16, 34); store a policy specifying one or more conditions associated with transferring authority to an actor, the one or more conditions comprising at least one of an action, a role, or a state (Decia figure 4 and ¶24-36, 43, 47-51); receive, via the network interface and from a first device associated with a first actor, a request to transfer authority to the first actor, the request including at least one of an identifier specifying an identity or a first role of the first actor (Decia figure 3 and ¶12-14, 22-23, 37-42, 46); update, based at least in part on determining that the at least one of the 
While it is the Office stance that Decia does disclose the claimed limitations above, Chang is hereby incorporated to more explicitly teach the amended limitation regarding sole authority to control a component of the autonomous vehicle, thereby excluding all other actors from providing guidance to the component while the first actor has sole authority (Chan ¶22, 41-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to explicitly give sole authority of a component to a single person and exclude or prohibit any and all other users from controlling the same component while the single person has authority, as taught by Chan, because sole, exclusive authority provides for a more robust system where there is no confusion as to whom is operating the component of the vehicle. It accounts for and provides effective guidance to the vehicle in scenarios in which multiple users attempt or desire to control a component of the vehicle, preventing the system from needing to parse out multiple, potentially conflicting commands.
Regarding claim 2, Decia discloses  wherein: determining that at least one of the identity or the role satisfy the condition comprises evaluating a state machine; and the condition defines at least one of the action, the role, or the state for which authority is to be transitioned between actors, wherein the action comprises at least one of a takeover by the different actor, a handoff from a current actor that 
Regarding claim 3, Decia discloses wherein: the guidance comprises at least one of a confirmation, a collaborative instruction, or a command; and controlling the component comprises at least one of: generating a trajectory for controlling motion of the autonomous vehicle;  >e59 Attorney Docket No.019-2549US Lee &Hayescontrolling an emitter of the autonomous vehicle; or modifying an interior condition of the autonomous vehicle (Decia ¶ figure 3 and ¶7-11, 15-16, 20, 27-30, 40, 45).
Regarding claim 4, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface and from a second actor, guidance; determine, based at least in part on evaluating a state machine, that a second condition associated with the second state is not satisfied based at least in part on determining that at least one of a role associated with the second actor is not associated with a sufficient privilege associated with the guidance, the guidance is not associated with a second action associated with the second condition, or the second state does not identify the second actor; and maintain the second state, based at least in part on determining that the second condition is not satisfied (Decia figure 3 and ¶12-14, 22-23, 37-42, 44-45).  
Regarding claim 5, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface and from the first actor, at least one of a relinquish message, a handoff message, or an escalation message; receive, via the network interface, a second request to transfer to a second actor the authority to provide guidance; and update, based at least in part on determining that a second condition specified by the policy stored in the memory is satisfied and the at least one of the relinquish 60Attorney Docket No. 019-2549US Lee&Hayesmessage, the handoff message, or the escalation message, the second 
Regarding claim 6, Decia discloses wherein: the second request comprises a takeover message associated with the escalation message; and determining that the second condition is satisfied is based at least in part on determining that a second role associated with the second request indicates that the second actor is a supervisor (Decia figure 3 and ¶32, 34-35, 37, 41-44)
Regarding claim 7, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface, a second request to transfer to a second actor authority to provide guidance; and determine to reject the second request, based at least in part on determining that the second request is an invalid transfer according to the policy based at least in part on determining that the second request does not satisfy a second condition of the policy associated with the second state, wherein determining that the second request does not satisfy the second condition is based at least in part on determining that at least one of: a handoff message, an escalation message, or relinquish message has not been received from the first actor, or a second role associated with the second actor does not include an identification of a supervisor role (Decia figure 3 and ¶12-14, 22-23, 37-42, 44-45).  
Regarding claim 8, Decia discloses wherein the instructions further cause the autonomous vehicle to: replace the second state with the first state identifying the autonomous vehicle as having the authority based at least in part on at least one of: receiving, via the network interface and from the first device, a relinquish message, or determining that a time period has lapsed since a last keepalive message was received via the network interface from the first device (Decia figure 3 and ¶6, 10, 15-16, 34, 46).  
With respect to claims 9 and 10: all limitations have been examined with respect to the autonomous vehicle in claims 1 and 2. The autonomous vehicle taught/disclosed in claims 1 and 2 can 
Regarding claim 11, Decia discloses wherein determining that the action or the role satisfy the condition specified by the policy comprises determining that a state machine transition valid, a valid transition comprising: a first transition from an actor to another actor when a handoff message is first received from the actor; a second transition from the actor to a supervisor when an escalation message is first received from the actor and a takeover message is received from the supervisor; a third transition from the actor to the supervisor when an emergency event indicator is first received; a fourth transition from the actor to the supervisor when a computing device associated with the actor is inactive; a fifth transition from the actor to the supervisor when the supervisor overrides the policy based at least in part on indicating aberrant behavior at the computing device associated with the actor; a sixth transition from the actor to another actor based at least in part on determining that a keepalive message has not been received within a period of time; or a seventh transition from the actor or the default actor to a device when a relinquish message has been received from the actor (Decia figure 3, 4 and ¶6, 10, 15-16, 24-37, 40-44, 46-51)
With respect to claims 12 and 13: all limitations have been examined with respect to the autonomous vehicle in claims 5 and 3, respectively. The autonomous vehicle taught/disclosed in claims 5 and 3 can clearly perform the method executed by one or more processors using the instructions stored on the non-transitory computer readable medium of claims 12 and 13. Therefore claims 9 and 10 are rejected under the same rationale.
With respect to claim 14: all limitations have been examined with respect to the autonomous vehicle in claims 1 and 4. The autonomous vehicle taught/disclosed in claims 1 and 4 can clearly perform the method of claim 14. Therefore claim 14 is rejected under the same rationale.

With respect to claim 16: all limitations have been examined with respect to the autonomous vehicle in claims 1, 2, and 5. The autonomous vehicle taught/disclosed in claims 1, 2, and 5 can clearly perform the method of claim 16. Therefore claim 16 is rejected under the same rationale.
With respect to claim 18: all limitations have been examined with respect to the non-transitory computer readable medium in claim 11. The computer readable medium taught/disclosed in claim 11 clearly stores instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 18. Therefore claim 18 is rejected under the same rationale.
	Regarding claim 21, Decia discloses wherein the second actor is associated with a remote computing device and the sole authority to provide guidance to the autonomous Atty/Agent: Yanek A. Kondryszynvehicle is associated with remote operations between the remote computing device and the autonomous vehicle (Decia table 1 and ¶32-36, 40).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decia et al. (US 2019/0210560 A1) in view of Chan et al. (US 2016/0264131 A1) and further in view of Madduri et al. (US2016/0019125 A1).
Regarding claim 17, Decia does not explicitly state wherein the method further comprises: transmitting, to one or more devices subscribing to publications of the first device over a state channel, the state.

Decia does not explicitly state wherein updating the first state to identify the second actor as having the authority comprises publishing, to one or more computing devices, the first state.  
Madduri teaches wherein the method further comprises: transmitting, to one or more devices subscribing to publications of the first device over a state channel, the state; wherein updating the first state to identify the second actor as having the authority comprises publishing, to one or more computing devices, the first state (Madduri  ¶22, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to include transmitting who or what has authority to one or more devices, as taught by Madduri, because it creates a more robust system in which all devices are aware of the state of authority. There is no confusion or inconsistency at any device as to whether the device is being controlled or in control of itself and more specifically as to who or what is in control. This way each actor, through their device, can always be aware of who is controlling the autonomous vehicle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Decia et al. (US 2019/0210560 A1) in view of Chan et al. (US 2016/0264131 A1) and further in view of Ricci et al. (US 2013/0204493 A1).
Regarding claim 20, Decia does not explicitly state wherein updating the first state to identify the second actor as having the authority further comprises determining that an identifier associated with the second actor is at least one of verified by a directory service or associated with a request for guidance generated by the autonomous vehicle.
	Ricci teaches wherein updating the first state to identify the second actor as having the authority further comprises determining that an identifier associated with the second actor is at least 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        November 5, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669